Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 1 of 14 Page ID #:9629




     1 BROWNE GEORGE ROSS
       O’BRIEN ANNAGUEY & ELLIS LLP
     2 Keith J. Wesley (State Bar No. 229276)
         kwesley@bgrfirm.com
     3 Ryan Q. Keech (State Bar No. 280306)
         rkeech@bgrfirm.com
     4 Jason Y. Kelly (State Bar No. 274144)
         jkelly@bgrfirm.com
     5 2121 Avenue of the Stars, Suite 2800
       Los Angeles, California 90067
     6 Telephone: (310) 274-7100
       Facsimile: (310) 275-5697
     7
       Attorneys for Plaintiff Y.Y.G.M. SA d.b.a.
     8 Brandy Melville
     9                           UNITED STATES DISTRICT COURT
    10                         CENTRAL DISTRICT OF CALIFORNIA
    11 Y.Y.G.M. SA d.b.a. BRANDY                        Case No. 2:19-cv-04618-RGK (JPRx)
       MELVILLE, a Swiss corporation,                   Hon. R. Gary Klausner
    12
                    Plaintiff,
    13                                                  PLAINTIFF Y.Y.G.M. SA D.B.A.
             vs.                                        BRANDY MELVILLE’S AMENDED
    14                                                  NOTICE OF MOTION AND
       REDBUBBLE, INC., a Delaware                      MOTION FOR
    15 corporation,                                     RECONSIDERATION OF JULY 10,
                                                        2020 ORDER (DKT. NO. 103)
    16                Defendant.
                                                        Date: April 19, 2021
    17                                                  Time: 9:00 a.m.
                                                        Crtrm.: 850
    18
    19                                                  PTSC Date: May 24, 2021
                                                        Trial Date: June 15, 2021
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1781485                                                     Case No. 2:19-cv-04618-RGK (JPRx)
          PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                          FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 2 of 14 Page ID #:9630




     1 TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
     2             PLEASE TAKE NOTICE that on Monday, April 19, 2021, at 9:00 a.m., or as
     3 soon thereafter as this matter may be heard before the Honorable R. Gary Klausner,
     4 in Courtroom 850 – Roybal of this Court located at 255 East Temple Street, Los
     5 Angeles, CA 90012, Plaintiff Y.Y.G.M. SA d.b.a. Brandy Melville (“Brandy
     6 Melville”) will move, and hereby does move, pursuant to Federal Rule of Civil
     7 Procedure 54 and Local Rule 7-18, for reconsideration of portions of the Court’s
     8 July 10, 2020 Order Re: Plaintiff’s Motion for Summary Judgment [DE 36],
     9 Defendant’s Motion for Summary Judgment [DE 40] (Dkt. No. 103; the “Order”).
    10             This Amended Motion is made on the grounds that the Sixth Circuit’s
    11 February 25, 2021 opinion in The Ohio State Univ. v. Redbubble, Inc., --- F.3d ---,
    12 2021 WL 728348 (6th Cir. Feb. 25, 2021), constitutes “a change of law occurring
    13 after the Order was entered,” L.R. 7-18(b), warranting reconsideration of the Court’s
    14 decision to deny Brandy Melville’s Motion for Summary Judgment and to grant
    15 Redbubble’s Motion for Summary Judgment as to the following three claims: direct
    16 trademark infringement, false designation of origin, and common-law unfair
    17 competition. (Dkt. No. 103 at 4–5.)
    18             This Motion is based on this notice, the accompanying memorandum of points
    19 and authorities, the proposed order, all of the pleadings, files, and records in this
    20 proceeding, and such other further papers, evidence, and oral and written argument as
    21 may be submitted in connection with this Motion.
    22 / / /
    23 / / /
    24 / / /
    25 / / /
    26 / / /
    27 / / /
    28 / / /
         1781485
                                                    -2-              Case No. 2:19-cv-04618-RGK (JPRx)
          PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                          FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 3 of 14 Page ID #:9631




     1             This Motion is made following the conference of counsel pursuant to L.R. 7-3
     2 which took place on Monday, March 8, 2021.
     3
     4 DATED: March 17, 2021                    BROWNE GEORGE ROSS
                                                O’BRIEN ANNAGUEY & ELLIS LLP
     5
                                                   Keith J. Wesley
     6                                             Ryan Q. Keech
                                                   Jason Y. Kelly
     7
     8                                          By:        /s/ Keith J. Wesley
                                                           Keith J. Wesley
     9
                                                Attorneys for Plaintiff Y.Y.G.M. SA d.b.a.
    10                                          Brandy Melville
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1781485
                                                    -3-              Case No. 2:19-cv-04618-RGK (JPRx)
          PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                          FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 4 of 14 Page ID #:9632




     1                                             TABLE OF CONTENTS
     2                                                                                                                       Page
     3 I.          INTRODUCTION ............................................................................................. 1
     4 I.          BACKGROUND ............................................................................................... 3
     5             A.       Redbubble’s Reliance on the Ohio State Order ...................................... 3
     6             B.       This Court’s Reliance on the Ohio State Order ...................................... 3
     7             C.       The Ohio State Opinion Reversed the Ohio State Order ........................ 4
     8 II.         ARGUMENT .................................................................................................... 6
     9             A.       Legal Standard ........................................................................................ 6
    10             B.       The Sixth Circuit’s Ohio State Opinion Is a Change of Law ................. 7
    11             C.       This Court Should Deny Redbubble Summary Judgment and
                            Grant Brandy Melville Summary Judgment ........................................... 8
    12
         III.      CONCLUSION ................................................................................................. 9
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28   1781485
                                                    -i-              Case No. 2:19-cv-04618-RGK (JPRx)
          PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                          FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 5 of 14 Page ID #:9633




     1                                          TABLE OF AUTHORITIES
     2                                                                                                                    Page
     3 Cases
     4 FEDERAL CASES
     5 Agua Caliente Band of Cahuilla Indians v. Coachella Valley Water Dist.,
     6   No. 13-cv-883, 2019 WL 4565178 (C.D. Cal. Aug. 14, 2019).............................. 6

     7 Balla v. Idaho State Bd. of Corrs.,
          869 F.2d 461 (9th Cir. 1989) .................................................................................. 6
     8
     9 Burnham v. Ruan Transp.,
          No. 12-cv-688, 2014 WL 12597505 (C.D. Cal. Oct. 8, 2014) ....................... 6, 7, 8
    10
       Johnson & Johnson v. South Pointe Wholesale, Inc.,
    11
          No. 08-cv-1297, 2014 WL 12558573 (E.D.N.Y. Mar. 8, 2014) ............................ 3
    12
       Lorenzo Vargas v. City of Los Angeles,
    13    No. 16-cv-8684, 2018 WL 10231166 (C.D. Cal. Nov. 14, 2018).......................... 6
    14
       Ohio State University v. Redbubble, Inc.,
    15    369 F. Supp. 3d 840 (S.D. Ohio 2019) .......................................................... passim
    16 The Ohio State Univ. v. Redbubble, Inc.,
    17    --- F.3d ---, 2021 WL 728348 (6th Cir. Feb. 25, 2021)................................. passim
    18 FEDERAL STATUTES
    19 Lanham Act...................................................................................................... 1, 4, 5, 7
    20
       RULES
    21
       Fed. R. Civ. P. 54(b) ................................................................................................ 1, 2
    22
    23 Local Rule 7-18 ........................................................................................... 1, 2, 6, 7, 8
    24
    25
    26
    27
    28     1781485
                                                     -ii-             Case No. 2:19-cv-04618-RGK (JPRx)
           PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                           FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 6 of 14 Page ID #:9634




     1                MEMORANDUM OF POINTS AND AUTHORITIES
     2 I.      INTRODUCTION
     3         Since this Court’s July 10, 2020 order deciding the parties’ summary judgment
     4 motions (Dkt. No. 103; the “Order”), there has been a change of law that warrants
     5 reconsideration of this Court’s decision. Fed. R. Civ. P. 54(b); L.R. 7-18(b).
     6         The Order granted Defendant Redbubble summary judgment on, inter alia,
     7 Plaintiff Brandy Melville’s direct trademark infringement claim (the “Direct
     8 Infringement Claim”), false designation of origin claim (the “False Designation
     9 Claim”), and common-law unfair competition claim (the “Unfair Competition
    10 Claim”) (collectively, the “Claims”). (Dkt. No. 103 at 4–5.) This Court’s decision
    11 relied extensively on the district court’s order in Ohio State University v. Redbubble,
    12 Inc., 369 F. Supp. 3d 840 (S.D. Ohio 2019) (the “Ohio State Order”). (Id. at 5–6.)
    13 The Order described the Ohio State Order as, inter alia, a “thorough analysis of
    14 Redbubble’s business model and potential liability for direct infringement.” (Id. at
    15 4.) This Court also “agree[d] with the Ohio State Court that” Redbubble is more like
    16 “an ‘auction house’ . . . that will generally be free from liability for direct
    17 infringement.” (Id.) Accordingly, the Order denied Brandy Melville summary
    18 judgment and granted Redbubble summary judgment as to the Claims, all of which
    19 “require proof of the same elements.” (Id. at 5–6.)
    20         But the law has changed. On February 25, 2021, the Sixth Circuit reversed the
    21 Ohio State Order, holding that “the district court strayed from [the correct]
    22 understanding of the Lanham Act”—“appl[ying] Lanham Act liability too
    23 narrowly”—and “wrongly entered summary judgment for Redbubble on the direct
    24 Lanham Act liability claim.” The Ohio State Univ. v. Redbubble, Inc., --- F.3d ---,
    25 2021 WL 728348, at *8, *10 (6th Cir. Feb. 25, 2021) (the “Ohio State Opinion”).
    26 Despite Ohio State’s “sparse” record, the Sixth Circuit concluded Redbubble is “more
    27 than just a passive facilitator.”      Id. at *8.    Because “products [1] ordered on
    28 Redbubble’s website do not yet exist, [2] come into being only when ordered through
       1781485
                                                 -1-             Case No. 2:19-cv-04618-RGK (JPRx)
         PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                         FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 7 of 14 Page ID #:9635




     1 Redbubble, and [3] are delivered in Redbubble packaging with Redbubble tags, the
     2 Sixth Circuit held that “the district court erred in affirmatively placing Redbubble on
     3 the passive end of the liability spectrum.” Id.
     4            Following the logic of the Sixth Circuit, this Court should similarly reconsider
     5 the Order, pursuant to Rule 54(b) and Local Rule 7-18, and deny Redbubble summary
     6 judgment on the Claims. The record in this case pushes Redbubble out of the “passive
     7 end of the liability spectrum.” Id.
     8            But by the same token, this Court should also grant Brandy Melville summary
     9 judgment on the Claims. The Sixth Circuit clarified that liability for direct trademark
    10 infringement turns on “the degree to which the party represents itself, rather than a
    11 third-party vendor, as the seller, or somehow identifies the goods as its own.” Id. The
    12 only reason the Sixth Circuit did not “affirmatively decide this issue” on appeal was
    13 because the record “lack[ed] sufficient development of the facts.” Id. In particular,
    14 the Ohio State record was inadequate as to “the degree of control and involvement
    15 exercised by Redbubble over the manufacturing, quality control, and delivery of
    16 goods to consumers,” which are relevant to decide “whether the offending goods can
    17 fairly be tied to Redbubble for the purpose of liability.” Id. The same cannot be said
    18 about the record before this Court, which details Redbubble’s control over the
    19 manufacturing, quality control, and delivery of Redbubble goods that Redbubble’s
    20 customers purchase on the Redbubble website.
    21            Accordingly, this Court should grant this Motion and, as to the Claims, deny
    22 Redbubble summary judgment and grant Brandy Melville summary judgment.1
    23 / / /
    24 / / /
    25
    26   1
            Cognizant of Local Rule 7-18’s prohibition against repeating arguments in a
    27 motion for reconsideration, Brandy Melville requests, in the alternative, that the
       parties submit supplemental briefing applying the Ohio State Opinion to the record
    28 evidence.
       1781485
                                               -2-            Case No. 2:19-cv-04618-RGK (JPRx)
             PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                             FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 8 of 14 Page ID #:9636




     1 I.         BACKGROUND
     2            A.    Redbubble’s Reliance on the Ohio State Order
     3            On May 4, 2020, Brandy Melville and Redbubble filed motions for summary
     4 judgment as to, inter alia, the Claims. (Dkt. Nos. 36; 40.) In connection with those
     5 motions, Redbubble relied extensively on the Ohio State Order to argue that it could
     6 not be liable for the Direct Infringement Claim.            (E.g., Dkt. Nos. 40; 47-2.)
     7 Redbubble characterized the Ohio State Order as already holding—on a “virtually
     8 identical” claim—that Redbubble “as a matter of law . . . does not . . . engage in
     9 conduct that could subject it to liability for direct trademark infringement.” (Dkt.
    10 No. 40 at 1, 12.) The Ohio State Order, Redbubble averred, relied on “the similarities
    11 between [Redbubble’s] business model and Amazon’s.” (Dkt. No. 47-2 at 1, 7.)2
    12 Accordingly, Redbubble argued that, based on the Ohio State Order, this Court should
    13 “properly reject[ ]” “Brandy Melville’s argument that Redbubble ‘advertises and
    14 offers for sale’ products on its website (i.e., through the listings).” (Dkt. No. 47-2 at
    15 8; see also Dkt. No. 68 at 6.) Redbubble further urged this Court to hold that it
    16 “cannot be liable for direct infringement as a matter of law,” just “as the district court
    17 specifically held in the Ohio State v. Redbubble case.” (Dkt. No. 40 at 13; see also
    18 Dkt. No. 47-2 at 9.)
    19            B.    This Court’s Reliance on the Ohio State Order
    20            On July 10, 2020, this Court entered the Order, denying Brandy Melville’s
    21 motion and granting Redbubble’s motion as to the Claims. (Dkt. No. 103.) The Order
    22 relied extensively on the Ohio State Order to decide the Direct Infringement Claim.
    23 Specifically, this Court:
    24
    25
         2
            Redbubble also relied on the Ohio State Order to distinguish Brandy Melville’s
    26 citation to Johnson & Johnson v. South Pointe Wholesale, Inc., No. 08-cv-1297, 2014
    27 WL 12558573 (E.D.N.Y. Mar. 8, 2014). (Dkt. No. 47-2 at 8 n.3; Dkt. No. 68 at 6
       n.6.)
    28
       1781485
                                                -3-             Case No. 2:19-cv-04618-RGK (JPRx)
             PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                             FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 9 of 14 Page ID #:9637




     1                 Concluded that the Ohio State Order “considered arguments similar to
     2                  those presented here.”3 (Id. at 4.)
     3                 Determined that the Ohio State Order “conducted a thorough analysis of
     4                  Redbubble’s business model and potential liability for direct
     5                  infringement.” (Id.)
     6                 Recognized that the Ohio State Order acknowledged “Redbubble does
     7                  not fit neatly into the category of either an ‘auction house’ on the one
     8                  hand, that will generally be free from liability for direct infringement, or
     9                  a company that itself manufactures and ships products on the other, on
    10                  which liability for direct infringement can be readily imposed.” (Id.)
    11                 “[A]gree[d] with the Ohio State Court that Redbubble is nearer to the
    12                  former category [of an auction house]” and granted “summary judgment
    13                  for Redbubble as to Brandy Melville’s [Direct Infringement Claim].”
    14                  (Id. at 4, 5.)
    15 This Court also granted Redbubble summary judgment as to the False Designation
    16 and Unfair Competition Claims because they “require proof of the same elements” as
    17 the Direct Infringement Claim. (Id. at 5.)
    18            C.    The Ohio State Opinion Reversed the Ohio State Order
    19            On February 25, 2021, the Sixth Circuit changed the law, reversing the Ohio
    20 State Order for applying “an overly narrow reading of the Lanham Act.” Ohio State,
    21 2021 WL 728348, at *1. The Ohio State Opinion addressed whether Redbubble
    22 “enjoys similar immunity [as Amazon] from trademark-infringement claims arising
    23
    24   3
              These arguments include “Redbubble’s position that it never takes title to the
         products sold through its site, nor does it pack, ship, inspect or take custody of them
    25
         prior to their delivery to the purchaser” and Brandy Melville’s contention that
    26   Redbubble “uses the marks in commerce because it establishes quality standards,
    27   provides fulfillers with Redbubble packaging in which to ship its products, displays
         the infringing marks on its website and on others, and handles returns, including
    28   through shipment to its own business address.” (Id. at 4.)
         1781485
                                                    -4-              Case No. 2:19-cv-04618-RGK (JPRx)
             PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                             FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 10 of 14 Page ID
                                 #:9638



  1 from products displayed on and sold through its digital marketplace.” Id. The Sixth
  2 Circuit held that Redbubble does not “[b]ecause Redbubble’s marketplace involves
  3 creating Redbubble products and garments that would not have existed but for
  4 Redbubble’s enterprise.” Id.
  5             The Ohio State Opinion disagrees with the Ohio State Order’s finding that
  6 “Redbubble’s participation in the creation, manufacturing, and sale of the offending
  7 goods [is] too indirect for Lanham Act liability because Redbubble acted more like
  8 Amazon or an auction house than a company that designs, manufactures, and sells its
  9 own goods.” Id. at *6. While the Sixth Circuit held that “the district court correctly
 10 presented this question as a spectrum, . . . it ultimately applied Lanham Act liability
 11 too narrowly.” Id. at *7. Because there is “no reason to restrict [Lanham Act] liability
 12 to those who actually create, manufacture[,] or package the infringing items,” the
 13 question remained “as to when, exactly, a party avoids liability by acting as a passive
 14 facilitator.” Id.
 15             The Sixth Circuit answered that question, holding that “the district court erred
 16 in affirmatively placing Redbubble on the passive end of the liability spectrum.” Id.
 17 at *8. “[O]ne key distinction between a direct seller who ‘uses’ a trademark under
 18 the [Lanham] Act and a mere facilitator of sales who does not is the degree to which
 19 the party represents itself, rather than a third-party vendor, as the seller, or somehow
 20 identifies the goods as its own.” Id. Despite a “sparse” record, the Ohio State Opinion
 21 recognized that Redbubble is “more than just a passive facilitator”:
 22                  “[P]roducts ordered on Redbubble’s website do not yet exist, come into
 23                   being only when ordered through Redbubble, and are delivered in
 24                   Redbubble packaging with Redbubble tags.” Id.
 25                  “Redbubble brings trademark-offending products into being by working
 26                   with third-party sellers to create new Redbubble products, not to sell the
 27                   artists’ products.” Id.
 28 / / /
      1781485
                                                 -5-              Case No. 2:19-cv-04618-RGK (JPRx)
       PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                       FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 11 of 14 Page ID
                                 #:9639



  1              “Redbubble classifies its goods as ‘Redbubble products’ and makes
  2               clothes identifiable as ‘Redbubble garments.’” Id.
  3 Accordingly, Redbubble “differs from Amazon’s marketplace.” Id.
  4         The Sixth Circuit further explained that, instead of going on to “affirmatively
  5 decide this issue,” it would remand the case “for factfinding and for consideration of
  6 [the plaintiff’s] claims under a standard consistent with this opinion” because the
  7 record “lack[ed] sufficient development of the facts” regarding Redbubble’s “degree
  8 of control and involvement exercised . . . over the manufacturing, quality control, and
  9 delivery of goods to consumers.” Id. at *8, *11. Such facts are relevant to assess
 10 “whether the offending goods can fairly be tied to Redbubble for the purpose of
 11 liability.” Id. at *8.
 12 II.     ARGUMENT
 13         A.    Legal Standard
 14         “The Ninth Circuit has explained that [Federal Rule of Civil Procedure] 54(b)
 15 ‘explicitly grants courts the authority to modify their interlocutory orders.’” Agua
 16 Caliente Band of Cahuilla Indians v. Coachella Valley Water Dist., No. 13-cv-883,
 17 2019 WL 4565178, at *1 (C.D. Cal. Aug. 14, 2019) (quoting Balla v. Idaho State Bd.
 18 of Corrs., 869 F.2d 461, 465 (9th Cir. 1989)). In the Central District of California,
 19 “[a] motion for reconsideration of an interlocutory order is governed by Local Rule 7-
 20 18.” Id. at *2 (collecting cases); see also Lorenzo Vargas v. City of Los Angeles,
 21 No. 16-cv-8684, 2018 WL 10231166, at *2 (C.D. Cal. Nov. 14, 2018) (“[T]he
 22 grounds for reconsideration specified in L.R. 7-18 are the exclusive grounds for
 23 reconsideration in the Central District of California.”) (emphasis omitted).
 24         Local Rule 7-18 permits parties to file a motion for reconsideration of an order
 25 deciding any motion “on the grounds of . . . (b) . . . a change of law occurring after
 26 the Order was entered[.]” L.R. 7-18(b).
 27         A circuit court’s decision to reverse a district court order qualifies as a change
 28 of law warranting reconsideration. In Burnham v. Ruan Transportation, the court
    1781485
                                           -6-           Case No. 2:19-cv-04618-RGK (JPRx)
      PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                      FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 12 of 14 Page ID
                                 #:9640



  1 reconsidered an order granting the defendant partial summary judgment. Burnham v.
  2 Ruan Transp., No. 12-cv-688, 2014 WL 12597505 (C.D. Cal. Oct. 8, 2014). The
  3 Burnham court relied on a “lead decision” district court order that was later reversed.
  4 Id. at *1. The Burnham court concluded the reversal “qualifie[d] as a material change
  5 in law that supports reconsideration” of the partial-summary-judgment order. Id.
  6 Upon reconsideration, the Burnham court denied the defendant partial summary
  7 judgment because the law had changed. Id. at *2.
  8         B.    The Sixth Circuit’s Ohio State Opinion Is a Change of Law
  9         For four reasons, this Court should reconsider the Order as to all three of the
 10 Claims because the Ohio State Opinion is “a change of law occurring after the Order
 11 was entered.” L.R. 7-18(b).
 12         First, the Ohio State Opinion was entered more than six months after this Court
 13 entered the Order. (Compare Dkt. No. 103 with Ohio State, 2021 WL 728348.)
 14         Second, the Ohio State Opinion is a clear change of law. The Sixth Circuit
 15 held that the district court “wrongly entered summary judgment for Redbubble on the
 16 direct Lanham Act liability claim” and reversed the Ohio State Order’s “grant of
 17 summary judgment in favor of Redbubble.” Ohio State, 2021 WL 728348, at *8, *11.
 18 “The reversal of [a] case qualifies as a material change in law that supports
 19 reconsideration.” Burnham, 2014 WL 12597505, at *1.
 20         Third, this Court’s Order relied extensively on the Ohio State Order to decide
 21 the Direct Infringement Claim.        This Court recognized the Ohio State Order’s
 22 (1) “thorough analysis” and consideration of “arguments similar to those presented”
 23 by Brandy Melville and Redbubble, (2) understanding that trademark liability is
 24 evaluated on a spectrum that “Redbubble does not fit neatly into,” and (3) conclusion
 25 that Redbubble is “nearer to” an auction house that “will generally be free from
 26 liability for direct infringement.” (Dkt. No. 103 at 4-5.) But the Sixth Circuit has
 27 since held that the Ohio State Order’s conclusions are erroneous: Redbubble is not
 28 just a “passive facilitator.” Ohio State, 2021 WL 728348, at *7. Because “products
    1781485
                                               -7-          Case No. 2:19-cv-04618-RGK (JPRx)
      PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                      FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 13 of 14 Page ID
                                 #:9641



  1 ordered on Redbubble’s website do not yet exist, come into being only when ordered
  2 through Redbubble, and are delivered in Redbubble packaging with Redbubble tags,”
  3 Redbubble cannot be placed “on the passive end of the liability spectrum.” Id. at *8.
  4             Likewise, the Burnham court “relied upon” a district court order to frame its
  5 analysis of the material issues at summary judgment. 2014 WL 12597505, at *1.
  6 When the Ninth Circuit reversed the district court’s order, the Burnham court
  7 reconsidered its summary-judgment decision. Id. at *1-*2. This Court should do the
  8 same with the Order.
  9             Fourth, the Order’s decision as to the False Designation and Unfair
 10 Competition Claims also should be reconsidered because they were based on the
 11 Direct Infringement Claim. The Court granted Redbubble summary judgment as to
 12 those two claims because all of the Claims “require proof of the same elements.”
 13 (Dkt. No. 103 at 5.)
 14             C.    This Court Should Deny Redbubble Summary Judgment and
 15                   Grant Brandy Melville Summary Judgment
 16             Given Local Rule 7-18’s prohibition against repeating arguments in a motion
 17 for reconsideration, Brandy Melville does not regurgitate the arguments it made in
 18 connection with the parties’ summary judgment motions. Brandy Melville notes,
 19 however, that the record is replete with the evidence the Sixth Circuit (1) relied on to
 20 reverse summary judgment for Redbubble and (2) would have needed to
 21 “affirmatively decide” the issue of direct trademark infringement had the Ohio State
 22 record not been so “sparse” and insufficiently developed. (E.g., Dkt. No. 36-1 ¶¶ 38-
 23 43, 48-58, 61-95, 102-109, 116, 159-166, 176-180, 196-198, 201, 202; Dkt. No. 65-1
 24 ¶¶ 205-209, 213, 215-218, 230-246.)
 25             If doing so would be helpful for the Court, Brandy Melville would gladly
 26 provide supplemental briefing applying the Ohio State Opinion to the record
 27 evidence.
 28 / / /
      1781485
                                                 -8-              Case No. 2:19-cv-04618-RGK (JPRx)
       PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                       FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
Case 2:19-cv-04618-RGK-JPR Document 144 Filed 03/17/21 Page 14 of 14 Page ID
                                 #:9642



  1 III.        CONCLUSION
  2             Accordingly, this Court should reconsider the July 10, 2020 Order as to the
  3 Claims. Additionally, this Court should deny Redbubble summary judgment, and
  4 grant Brandy Melville summary judgment, as to the Claims or, in the alternative,
  5 permit supplemental briefing.
  6
  7 DATED: March 17, 2021                    BROWNE GEORGE ROSS
                                             O’BRIEN ANNAGUEY & ELLIS LLP
  8
                                                Keith J. Wesley
  9                                             Ryan Q. Keech
                                                Jason Y. Kelly
 10
 11                                          By:        /s/ Keith J. Wesley
                                                        Keith J. Wesley
 12
                                             Attorneys for Plaintiff Y.Y.G.M. SA d.b.a.
 13                                          Brandy Melville
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1781485
                                                 -9-              Case No. 2:19-cv-04618-RGK (JPRx)
       PLAINTIFF Y.Y.G.M. SA D.B.A. BRANDY MELVILLE’S AMENDED NOTICE OF MOTION AND MOTION
                       FOR RECONSIDERATION OF JULY 10, 2020 ORDER (DKT. NO. 103)
